Citation Nr: 0205900	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  97-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney-
at-law


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1968, and from October 1990 to February1991.  His 
military personnel records disclose that he served in Vietnam 
from July 1967 to June 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In an October 1998 decision, the Board 
remanded the veteran's claim for additional development.  
Thereafter, in a March 2000 Board decision, the veteran's 
claim for PTSD was denied.  In January 2001, the United 
States Court of Appeals for Veterans Claims (hereinafter 
"Court") issued an order in which it vacated and remanded 
the Board's decision.  In an August 2001 decision, the Board 
remanded the veteran's claim to the RO for additional 
development.  That development has been completed, and the 
veteran's claim has been returned to the Board for appellate 
consideration.  

Finally, the Board notes that in a February 2001 statement, 
the veteran filed an informal claim for service connection 
for atopic dermatitis as secondary to Agent Orange exposure.  
This issue has not been addressed by the RO, and is referred 
for consideration as is warranted.  


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained by the RO.

2.  The veteran participated in combat with the enemy.  

3.  The evidence is in favor of a conclusion that the veteran 
currently has PTSD as a result of a combat-related stressor 
experienced during service.  


CONCLUSION OF LAW

The veteran meets the criteria for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
veteran's claim are liberalizing and are therefore applicable 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  He has been 
informed of the provisions of the VCAA and VA's duty to 
assist in the development of his claim for PTSD.  In 
addition, the veteran has been afforded a VA examination and 
an opportunity to provide and identify evidence with respect 
to his claim.  In sum, there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board's decision is favorable 
to the veteran.  Therefore, further assistance is not needed 
to substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); Wensch v. Principi, 15 Vet. 
App. 362 (2001).


I.  Factual Background

The service medical records are without reference to 
complaints or abnormal findings regarding PTSD.  

The veteran's service personnel records reflect that he 
served in Vietnam from July 1967 to June 1968.  For one week 
in July 1967 he was an assistant gunner with B-Battery, 8th 
Battalion, 4th Artillery.  From August 1967 to December 1967 
he was a radio telephone operator also with B Battery, 8th 
Battalion, 4th Artillery.  From December 1967 to March 1968, 
he was a searchlight crewman - power generator operator with 
Battery G, 29th Artillery.  From March 1968 to May 1968 he 
was a searchlight crewman also for Battery G, 29th Artillery.  
From May to June 1968 he was again assigned as a searchlight 
crewman - power generator operator with Battery G, 29th 
Artillery.  

The veteran's DD Form 214 reflects his military occupational 
specialty (MOS) as Field Artillery Rocket Crewman.  

In April 1987, the veteran testified during a personal 
hearing at the RO in Roanoke, Virginia.  During his testimony 
on an issue unrelated to his claim for PTSD, he reported that 
he was initially assigned to 8th Battalion, 4th Artillery 
while in Vietnam.  He also reported that he had had various 
assigned duties including assistant gunner and crew member on 
a gun.  The veteran stated that during his first six months 
in Vietnam he was stationed at Red Beach outside Da Nang, as 
well as Dong Ha and also in the demilitarized zone (DMZ).  

He testified that subsequently his unit was divided up, with 
personnel transferred to other units, and that he was 
assigned to the 29th Artillery, in particular, a searchlight 
unit.  Furthermore, the veteran testified that he had been 
involved in several fire fights, that his unit had once 
almost been overrun, and that he participated in patrols and 
sweeps with the 196th and 198th Infantry Brigades.  

In September 1989, the veteran underwent a periodic medical 
examination while serving with the Virginia Army National 
Guard.  At that time, the veteran indicated that as far as he 
knew, he was in good health.  He did not report having any 
psychiatric symptoms or problems, although he reported having 
frequent trouble sleeping.  Clinical evaluation reflected 
normal psychiatric status at that time.

The initial post-service medical evidence of a psychiatric 
disability occurred on hospitalization at a private facility 
in January 1996 for a chief complaint of chest pain.  
Notation was made that the veteran had had episodes of 
depression and anxiety.  He denied psychosis and 
hallucinations.  His admission assessment did not include a 
finding for a psychiatric disorder.  

In January 1995, the veteran filed a claim for service 
connection for PTSD.  

Received in February 1996 was an undated communication in 
which the veteran reported that in August 1967 while with the 
8th Battalion, 4th Artillery, he was at Red Beach, outside Da 
Nang, during an attack.  He claimed that four people were 
wounded and 10 to 15 marines had been killed.  The veteran 
added that the Air Force base at that location was blown up.  
He also indicated that in September 1967, also at Red Beach, 
he had witnessed two marines killed when another soldier 
operating an armored personnel carrier (APC) accidentally ran 
them over.  

Furthermore, the veteran reported that around November or 
December 1967, he was with the 196th or 198th Infantry 
Brigade at Landing Zone (LZ) West, and witnessed a fellow 
soldier pick up a grenade in a bunker.  The grenade exploded 
and the soldier was killed.  The veteran also stated that 
while at LZ Greyhound, he was subjected to constant enemy 
rocket and mortar fire.  He indicated that during one of 
those instances, a helicopter had crashed and the pilot 
killed and his co-pilot wounded.  The veteran noted that he 
had been assigned to the 29th Artillery at that time, 
operating a searchlight.  Notation was also made of another 
occasion in March or April 1968, during which a friend and 
the veteran were pinned down on Hill 76 outside Chu Lai as a 
result of enemy rocket and mortar fire.  

In December 1996, the veteran was accorded a PTSD examination 
by a VA psychiatrist.  The examiner reviewed the claims file 
prior to the examination.  The veteran recounted his 
stressors incidents associated with his service in Vietnam, 
including being under attack at LZ Greyhound, witnessing a 
soldier killed by an exploding grenade at LZ West, and an 
incident in which another soldier backed an APC over two 
marines who were sleeping, killing them.  

The examiner noted that, the veteran reported that when he 
first returned from Vietnam, he had many nightmares that 
would keep him awake.  He had been married twice, but was 
currently divorced.  The veteran reported having flare-ups 
with supervisors and people in authority after his return 
from Vietnam, and that this had resulted in verbal reprimands 
but nothing more.  He indicated that he could not trust 
people and had very few friends, and did not enjoy 
socializing as he claimed he had done in the past.  The 
veteran added that he avoided watching television whenever 
there were scenes of violence or combat, and whenever 
Memorial Day ceremonies occurred, he felt bad.  He reported 
having been treated with anti-depressants in the past by a 
physician, but "is not sure why."  On mental status 
examination the veteran was vague at times with regard to 
symptoms he had been having.  No extreme depression or 
anxiety was noted.  The Axis I impression was mild PTSD.  

In April 1997, the veteran was accorded a psychiatric 
examination in conjunction with an application for Social 
Security disability benefits.  The veteran indicated that he 
had driven himself to the appointment, but had his sister 
come with him because he was fearful of driving by himself.  

The veteran also indicated that he subsisted on a nonservice-
connected pension disability benefit from VA, and that he 
received no pleasure out of anything he did.  In this 
respect, he indicated that he was prepared at some future 
time when things got bad enough to end his own life.  The 
veteran related considerable stress and anxiety with panic 
attacks several times a week.  The veteran indicated that he 
had been told that he had delayed stress syndrome with 
nightmares as a result of his military service.  In 
particular, he reported that he still had nightmares about 
shooting three older people in a village in Vietnam, when he 
was on guard duty.  He reported that nothing in the way of 
weapons was found on any of the individuals and he had 
regretted the shooting ever since.  

A diagnosis was made of PTSD with depression.  Also 
diagnosed, were schizoaffective disorder and generalized 
anxiety disorder.  An Axis II diagnosis was made of 
personality disorder not otherwise specified, with paranoid 
traits; passive-aggressive dependent traits; and avoidant 
personality features.  

Received in March 1999 was a copy of a February 1997 
communication from the director of United States Army 
Services Center for the Research of Unit Records (USASCRUR).  
Enclosed were August and September 1967 extracts from the 8th 
Battalion, 4th Artillery daily staff journals, and a unit 
history submitted by Battery G, 29th Artillery, covering the 
period from the unit's arrival in November 1967 to early 
1971.  The documents reported on unit locations, combat 
operations, enemy activities, and casualties sustained in the 
reporting unit's area of operations during the time period.  
Also enclosed were extracts from operational reports-lessons 
learned submitted by 14th Aviation Battalion and the 1st 
Logistical Command that documented enemy activity in Chu Lai 
and Da Nang areas during the veteran's Vietnam tour. 

USASCRUR reported that it was unable to document any of the 
casualties that the veteran mentioned in his statements.  A 
review of the unit histories and extracts did not reflect any 
of the specific stressor incidents as reported by the 
veteran.  

A review of the unit history of Battery G, 29th Artillery, 
did however report that, the battery's primary mission was 
that of providing illumination, both visible light and 
infrared, in support of tactical night operations within the 
I Corps Tactical Zone.  The battery also maintained the 
capability of fighting as infantry as its secondary role.  
The unit history noted that Battery G's mission dictated that 
it would operate in areas of heavy enemy activity.  

It was also noted that Battery G had been in Vietnam since 
November 1967, and it was the only battery that had 
searchlights giving direct support to units engaged in 
aggressive tactical action.  The searchlights were noted as 
providing, in particular, perimeter defense, support for 
units guarding fire support bases, illumination for patrols 
and ambushes, as well as helping to guide medical evacuation 
(Medevac) helicopters.  In this respect, when it was 
necessary to call in a Medevac chopper at night, the 
searchlights could illuminate an LZ, making timely and 
effective evacuation of personnel much easier.  Furthermore, 
the unit history reflects that Battery G was composed of 
three platoons which covered an area approximately 200-miles 
long extending from south of Chu Lai to the DMZ.  

Thereafter, in October 2001, the veteran submitted a Battery 
G, 29th Artillery unit roster, as well as a unit history of 
the 8th Battalion, 4th Artillery.  Both documents were taken 
from internet sources.  In particular, the veteran's name was 
noted on the unit roster as of April 1968.  Furthermore, B 
Battery of 8th Battalion, 4th Artillery was noted as being 
placed under the operational control of the 1st Marine 
Division.  The battery reportedly moved into position 4 
kilometers west of Red Beach and initiated firing in August 
1967.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  

When the veteran initially filed his claim in January 1995, 
entitlement to service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

Thereafter, § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32807-32808 (1999).  The amended regulation 
provides:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

38 C.F.R. § 3.304(f) (2001)

In addition, in November 1996, VA regulations were amended to 
adopt the fourth addition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.130 (1997).  
An earlier version of that text, DSM-III (3rd ed. 1980), was 
in use by VA at the time the veteran filed his claim in 1995.  
38 C.F.R. § 4.125 (1996).

As noted above, in Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), the Court held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
noted that a significant change from DSM-III to DSM-IV was 
that the diagnostic criteria for a PTSD stressor (that is, 
the requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).  

The Board finds that the new criteria are more favorable to 
the veteran's claim.  As is discussed in greater detail 
below, the new criteria essentially eliminate the role of 
adjudicators in determining the sufficiency of a claimed 
stressor in supporting a diagnosis of PTSD.  Instead the 
sufficiency of the stressor is presumed if it is accepted by 
a medical professional in making the diagnosis.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Board further notes that the Court has held that in view 
of the subjective nature of the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s), in terms of DSM-IV's 
two requirements, is a medical question requiring examination 
and assessment of the veteran by a mental-health 
professional.  Cohen, supra, at 142, citing West (Carleton) 
v. Brown, 7 Vet. App. 70, 79 (1994).  Furthermore, the Court 
in Cohen noted that "mental health professionals are experts 
and are presumed to know the DSM requirements applicable to 
their practice and to have taken them into account in 
providing a PTSD diagnosis. . . ."  Id.

The Board notes that the evidence reflects that the veteran 
served in Vietnam, that he has recalled several stressor 
events associated with his tour of duty, and that a VA 
medical examiner has diagnosed the veteran with PTSD as a 
result of his claimed stressors in Vietnam.  Additionally, a 
private physician has also diagnosed the veteran with PTSD.  
The record does not indicate that the veteran actually served 
in combat.  He was not awarded the Purple Heart, the Combat 
Infantryman Badge, or a similar combat citation.  The 
veteran's MOS was noted as Field Artillery Rocket Crewman, 
and his personnel records reflect his assignment to B 
Battery, 8th Battalion, 4th Artillery, and Battery G, 29th 
Artillery.  

VA's General Counsel has interpreted the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  

In reviewing the veteran's stressors, the Board is cognizant 
that the veteran has claimed to have witnessed a helicopter 
crash, two marines run over with an APC, and a soldier killed 
when a grenade he picked up exploded.  None of these events 
has been reported by the veteran to have occurred during 
combat with the enemy.  None of these stressors have been 
corroborated by records submitted by USASCRUR, or by any 
other evidence submitted by the veteran.  While the Board 
does not doubt the veteran's veracity with respect to the 
events in question, as noted above, if a claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. Moreau; Dizoglio, supra.  

On the other hand, one of the veteran's reported stressors 
has been claimed as related to combat.  The veteran has 
reported that while with B Battery, 8th Battalion, 4th 
Artillery, and while with Battery G, 29th Artillery, he was 
subjected to enemy rocket and mortar fire on a frequent 
basis.  Furthermore, he has also reported having been 
involved in firefights with the enemy and participating in 
patrols.  As noted above, the veteran first reported this 
history in 1987, some eight years prior to his claim for 
PTSD, and as such the history at that time was not 
necessarily provided for compensation purposes as to the 
issue of PTSD.  

In addition, Battery G, 29th Artillery's unit history 
reflects that the unit's mission dictated that it would 
operate in areas of heavy enemy activity.  Additionally, 
Battery G was the only battery that had searchlights giving 
direct support to units engaged in aggressive tactical 
action.  The searchlights were noted as providing, in 
particular, perimeter defense, support for units guarding 
fire support bases, illumination for patrols and ambushes, as 
well as helping to guide Medevac helicopters.  

The Board's own research of the 29th Field Artillery's 
history through internet sources with respect to Battery G, 
as well as the other batteries of the 29th Artillery, 
revealed combat citations awarded to searchlight crewmembers, 
for their actions following enemy attacks on base compounds.  
Furthermore, a review of the unit history of the 8th 
Battalion, 4th Artillery, also through internet sources, 
documents enemy attacks against B Battery and the other 
batteries in the battalion.  While not all the citations were 
awarded during the time period the veteran was assigned to 
Battery G, and the histories are not official corroboration 
of the veteran's claims, this evidence is supportive of his 
contentions.  As such, while it has not been conclusively 
shown that the veteran was subjected to rocket and mortar 
attacks, or participated in firefights with the enemy, the 
historical military records support a finding that the 
veteran encountered a military foe while serving in Vietnam.  
38 U.S.C.A. § 1154(b).

As noted above, in a case such as this, the Board must depend 
upon the medical professionals to confirm whether the veteran 
meets the criteria for a diagnosis of PTSD under DSM-IV, and 
to determine whether the reported in-service stressors are 
sufficient to support the diagnosis.  Cohen v. Brown, 10 Vet. 
App. at 140, 142.

A VA medical professional has diagnosed the veteran with PTSD 
in part, as a result of accepting his claimed stressor with 
respect to enemy rocket and mortar attacks.  While it is not 
apparent to what degree the examiner's opinion has been 
influenced by the other unverified stressors reported by the 
veteran, there is a plausible basis in the record that the 
veteran did experience combat with the enemy associated with 
rocket and mortar attacks while assigned to "B Battery" and 
"Battery G" in the 4th Artillery and 29th Artillery, 
respectively.  

Therefore, the record shows that the veteran likely 
participated in combat with the enemy, that he has a combat-
related stressor, and that he has a competent diagnosis of 
PTSD related to an inservice combat stressor.  His stressor 
and his participation in combat have not been confirmed in 
every detail.  However, such confirmation is not necessary.  
Suozzi v. Brown, 10 Vet. App. at 311.  Credible supporting 
evidence of a claimed stressor is all that is necessary, and 
where, as here, there is evidence of participation in combat, 
such supporting evidence is not even necessary.  For these 
reasons the Board concludes that the evidence is in favor of 
a conclusion that the veteran currently has PTSD as the 
result of an in-service stressor.  


ORDER

Entitlement to service connection for PTSD is granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

